DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 26-45 of US Application No. 16/875,690 are currently pending and have been examined.  Applicant amended claims 26-45. Applicant previously canceled claims 1-25.  
Claims 26-45 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 22 November 2021, with respect to the drawing objection have been fully considered. The previous objection is withdrawn. 

The previous objection to claim 43 is withdrawn in consideration of amended claim 43.

The previous interpretation of claim limitations under 35 USC § 112(f) is withdrawn in consideration of the amended claims.

The previous rejection of claim 29 under 35 USC § 112(a) is withdrawn in consideration of amended claim 29.

The previous rejections of claims 26-45 under 35 USC § 112(b) are withdrawn in consideration of amended claims 26-45.

Applicant’s arguments with respect to the rejections of claims 26-45 under 35 USC § 103 have been fully considered and are persuasive. The previous rejections are withdrawn.

Allowable Subject Matter
Claims 26-45 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Yamamura et al. (US 2016/0282866 A1, “Yamamura”) in view of Churavy et al. (US 2017/0322562 A1, “Churavy”)

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Yamamura, discloses an apparatus and method for controlling operation of a utility vehicle that detects a magnetic field generated by an area signal in electric current supplied from an electric power supply through a boundary wire and is driven by an electric motor powered by an onboard battery that is charged at a charging station. The vehicle runs within the working area based on the detected magnetic field and is provided with a socket to connect/disconnect supply of the electric current to the boundary wire. It is determined whether after power supply was once disconnected, the supply is reconnected. The area signal is inserted with a signal indicating the vehicle to return to the charging station when the power supply is reconnected. Operation of the motor is controlled to make the vehicle run to the charging station when the return instruction signal is inserted to the area signal.

Churavy discloses a method for autonomous mower navigation includes receiving a return-to-zero encoded signal including a pseudo-random sequence, transforming the received signal to a non-return-to-zero representation, digitally sampling the non-return-to-zero signal representation in a time domain, filtering the sampled signal utilizing a reference data array based on the return-to-zero encoded signal to produce a filter output, and determining a location of the autonomous mower relative to a defined work area based on an evaluation of the filter output.

With respect to independent claim 26, Yamamura taken either individually or in combination with other prior art of record fails to teach or suggest: wherein: when the self-moving device does not detect the boundary wire signal, the self-moving device: obtains location coordinates of the self-moving device, 

With respect to independent claim 33, Yamamura taken either individually or in combination with other prior art of record fails to teach or suggest: wherein

With respect to independent claim 39, Yamamura taken either individually or in combination with other prior art of record fails to teach or suggest: detecting the boundary wire signal to obtain a detection result whether the boundary wire signal can be detected; step 3: selecting, according to the detection result, a method for determining whether the self-moving device is within the boundary wire, which is specifically that: if the detection result is that the boundary wire signal cannot be detected, perform step 4; and if the detection result is that the boundary wire signal can be detected, perform step 5; step 4: inputting the location coordinates of the self-moving device into the program module, to obtain whether the self-moving device is within the boundary wire; and step 5: inputting the boundary wire signal obtained by the signal detector into the program module, to obtain whether the self-moving device is within the boundary wire.

Claims 27-32, 34-38 and 40-45 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666